DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Webb (Registration# 59859) on 4/27/2022.

The application has been amended as follows: 

	In claim 3, line 1 has been amended to recite “The method of claim 1, further comprising receiving, via”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 8 - 9, filed 1/26/2022, with respect to the art rejections of claims 1 and 14 have been fully considered and are persuasive. The art rejections of claims 1 and 14 have been withdrawn. 
The prior art, wither singly or in combination, fails to teach or reasonably suggest “outputting … a first graphical interface comprising: the intravascular image of the blood vessel; the primary candidate border overlaid on the intravascular image of the blood vessel; and a user input selector proximate to the intravascular image of the blood vessel; receiving, via a user input device in communication with the processing unit, a selection of the user input selector; and outputting, in response to the selection, a second graphical interface to the user display, wherein the second graphical interface comprises: the intravascular image of the blood vessel; the alternative candidate border overlaid on the intravascular image of the blood vessel; and the user input selector proximate to the intravascular image of the blood vessel, wherein the primary candidate border is visually displayed in a first manner in the first graphical interface and the alternative candidate border is visually displayed in a different, second manner in the second graphical interface."
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793